DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0146737 Kunnath, in view of 4817239 Campbell, in further view of 4198088 Tochihara.
Regarding claim 1, Kunnath discloses a hands-free door pull opener for joining to a door having a front surface, a back surface, and a free edge that receives a lock, wherein at least a portion of the front and back surfaces are generally planar (attached to door 60 with planar sides on the free edge), said door pull opener comprising: 
a door clamping portion (between leg 24 and 54, figure 5) configured to clamp to a portion of the front and back surfaces of a door around the free edge of the door (inward angled leg 24); and 
a hook portion 38 joined to said door clamping portion, wherein said hook portion comprises: an extension portion 40 that is configured to extend away from the plane of the door (does in figure 8); and a bend portion (curled end) that extends in a direction that forms an angle with said extension portion, wherein the extension portion has a length that spaces said bend portion away from the plane of the door a sufficient distance for a person to insert their fingers between one surface of the door and the bend portion
said door pull opener comprising two components comprising: 
a. a first component (unitary body 34) having a generally U shaped configuration (long side 20, short side adjacent 38, elongated base 34 between them) with an elongated base 34 comprising a part of said door clamping portion that comprises a door edge covering portion 36 and a first partial clamp portion (leg 24) that is configured for placing on a first side of a door opposite said hook portion (as shown in figure 5), wherein said first component also comprises the hook portion 38 of the door pull opener; and 
b. a second component 50 comprising two generally planar portions (that are coplanar), wherein a first portion (with bore 58) is slidably joined to the elongated base ,34 of the first component so that the second component may be moved along the base of the U-shaped first component, wherein a second portion (planar part 52) of the second component comprises a second partial clamp portion (second leg 52) that is configured for placing on a second side of the door which is the same side that the hook portion extends outward from (as shown in figure 5), wherein said second partial clamp portion may be combined with the first partial clamp portion to form said door clamping portion (as shown in figure 4).
Kunnath discloses the bend portion is sized and shaped to engage fingers, not a forearm, of a user; Kunnath discloses that the connection between the leg 54 and the side portion 32 does not have an overlapping surface to use a fastener; Kunnath discloses that the second component 50 has two portions that are coplanar, and not at 90 degrees to each other. 
Campbell discloses a similar door handle having a door clamping portion to go around the free end of a door with opposite planar sides, and a hook portion 24 sized for a forearm (abstract).
Tochihara discloses a similar door edge device having a U shaped article 11 and an L shaped article 15, which are adjustably attached using bolts and wing nuts 18.  Tochihara also discloses an L shaped device adjustably and movable attached to a U-shaped device in an equivalent manner to Kunnath.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the size and shape of the hook portion of Kunnath in order to utilize the forearm, as old and well known in the art taught by Campbell, in order to utilize the door handle in a more sanitary manner by not using the hands (Campbell discloses the door is sanitary because of the use of forearms in column 2, line 22).  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adjustably connect the arm 54 of Kunnath with the L shape and bolt/wing nut connection as taught in Tochihara, as the connection means in both Kunnath and Tochihara are adjustable, and are used on articles that cover the edge of a door.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the two portions of second component 50 of Kunnath to an L shape, with a 90 degree angle between the two portions of the second component 50 of Kunnath, in the manner disclosed in Tochihara, as this is a known equivalent shape of adjustable members for using an alternative attachment device.  Kunnath uses a bore 58 with a notch 42; Tochihara uses a wing nut, as disclosed but not claimed by applicant.  

Regarding claim 16, Kunnath as modified discloses the opener of claim 9, wherein the door edge covering portion and the first partial clamp portion form a right angle therebetween (as shown in figure 5).

Regarding claim 17, Kunnath as modified discloses the opener of claim 9, wherein the second component is movable along the elongated base of the U-shaped first component (as required in Kunnath) in a direction perpendicular to the plane of the door (along the plane of the perpendicular edge of the door, as shown in Kunnath).  

Regarding claim 18, Kunnath as modified discloses the opener of claim 17, wherein the first component (of Kunnath) has a pair of parallel horizontally oriented slots formed therein (taught in Kunnath), and the L shaped component is slidably joinable to the first component by bolts (and wingnuts, taught in Tochihara) that pass through holes in the L shaped component and the slots in the first component and said bolts are held in place using wing nuts (the use of Wing nuts are known in Tochihara).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677